N-SAR EXHIBIT 77C OPPENHEIMER MASTER INFLATION PROTECTED SECURITIES FUND, LLC SPECIAL SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Master Inflation Protected Securities Fund, LLC (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1).At the meeting the sub-proposals in Proposal No. 2 were approved as described in the Fund’s proxy statement dated December 16, 2011.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees William L. Armstrong6,680,8190 Edward L. Cameron6,680,8190 Jon S. Fossel 6,680,8190 Sam Freedman 6,680,8190 Richard F. Grabish6,680,8190 Beverly L. Hamilton6,680,8190 Robert J. Malone6,680,8190 F. William Marshall, Jr.6,680,8190 Victoria J. Herget6,680,8190 Karen L. Stuckey6,680,8190 James D. Vaughn6,680,8190 William F. Glavin, Jr.6,680,8190 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 6,680,8190 00 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 6,680,8190 0 0 2c:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstainBroker Non Vote 6,680,8190 0 0 2e-1:Proposal to revise the fundamental policy relating to lending ForAgainstAbstainBroker Non Vote 6,680,8190 0 0 2f:Proposal to remove the fundamental policy relating to margin and short sales ForAgainstAbstainBroker Non Vote 6,680,8190 0 0 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 6,680,8190 0 0 2g-2:Proposal to remove the additional fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 6,680,8190 0 0 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 6,680,8190 0 0 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote 6,680,8190 0 0
